 aIn the Matter of J. G.PEARSON, DOING 'BUSINESSAS J'.G.PEARSON COM-PANYandNEWYORKPRINTING ,IPRESSMEN'SUNION#51 AND NEWYORK TYPOGRAPHICAL. UNION#6Case No.. R-5207.-Decided May 8, 19.43 ,1Mr. David J. Goldberg,of. New York City, for the Company.Mr. Max H. FrankleandMr. George Weisb`rod,of New York City,for the Unions.Mr. Louis Cokin,of counsel to the Board.DECISION .ANDDIRECTION OF ELECTIONSTATEMENT OF TIIE CASEUpon joint petition and amended petition duly 'filed by New YorkPrinting Pressmen's Union #51 and New York Typographical. Union#6, herein collectively called the Unions,, alleging thata question af-fecting commerce had Arisen -concerning the representation of em-ployees of J. G. Pearson, doing business as J. G. Pearson Company,.New York City, herein called the' Company, the National Labor Re-lations Board provided for an appropriate hearing upon due noticebefore Cyril W. O'Gorman, Trial Examiner. Said hearing was heldat, New York City on April 16, 1943. The Companyand the Unionsappeared, participated and were afforded full opportunity to be heard,to -examineand cross-examinewitnesses, and to, introduce evidencebearing on the issues.The Trial Examiner's rulings made at the hear,-,ing.are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes, the following :FINDINGS OF FACTI.THE BUSINESSOF THE, COMPAINYJ. G. Pearson is an individual doing business as J. G. Pearson Com-pany with his principal place of business at New York City, where-he is engaged in the manufacture, sale, and distribution of carbonizedforms.During 1942 the Company purchased raw materials, valued in49 N. L.R. B., No. 89..622 ' J.G.PEARSON COMPANY623excess of $25,000, 5 percent of which was -shipped to it from pointsoutside, the State of New York. - During the ,same period the. Com-,pany sold finished products valued in excess of $100,000, 33 percent ofwhich was' shipped to points outside the State of New York. TheCompany admits that it is engaged in commerce within, the meaningof the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVED!-New York Printing Pressmen's Union #51 and New York Typo-graphical Union #6 are labor organizations, admitting to membershipemployees of the Company.-III,THE QUESTION, CONCERNING REPRESENTATIONThe Company refuses to recognize the Unions as the exclusive repre-sentative of certain of its,employees ,on the ground that the employeesclaimed by the Unions do not constitute an appropriate bargainingunit.A statement of the, Regional Director, introduced into evidence atthe hearing, indicates that the Unions represent a substantial numberof employees in the'unit hereinafter found to'be appropriate.'We find, that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section ,9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Unions contend that all compositors and pressmen of the Com-pany constitute an appropriate unit.The Company contends that allits employees, including employees claimed by the Unions, constitutea single appropriate unit'.The proposed unit includes all employeesof the Company over which the. petitioners jointly exercise craftjurisdiction.The Company's plant occupies a floor of a large .building.All itsemployees are on the same floor, and are hot physically separatedone from the other., Some employees.are qualified to do more than oneoperation and there is some interchange of help among men in theseveral departments.The Unions do not deny the correlation of theCompany's several departments, but justify the proposed unit on astrictly craft.basis and their limited craft. jurisdiction.At the presenttime, so far as the record discloses, inp labor organization other thanIThe Regional Director reported that the Unions presented four membershipapplica-tion cards bearing apparently genuine signatures of persons whose names appear on theCompany's pay roll of March 16,1043.There are five employees in the appropriate unit. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Unions claims to represent employees of the Company in any craft:or industrial' unit. 'The Company'has not in the past bargained, withany labor organization with respect to its employees.The record showsthat compositors and pressmen constitute skilled crafts and that theirwork is functionally interrelated.We find that a unit limited ,tocompositors and pressmen is appropriate.We find that all compositors and' pressmen of the Company con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVES'We shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth in.the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of, the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National Relations.Board Rules and Regulations-Series 2, amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of-collective bargaining with J. G. Pearson, do-ing business as J. G. Pearson Company, New York City, an election, bysecret ballot 'shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directioitiand supervision of the Regional Director for the-Second Region, actingin this matter as agent for the National Labor Relations' Board, andsubject to Article III, Section 10, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period' immediately preceding the.date of this Direction, including any'such employees *ho did not workduring said pay-roll period because they were ill or 'on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by New York#6, for the purposes of collective bargaining.'